—In an action, inter alia, to recover damages for fraud, the plaintiff appeals from an order of the Supreme Court, Queens County (Posner, J.), dated December 22, 1998, which denied his motion, inter alia, to stay enforcement of a stipulation of settlement dated August 12, 1998, entered into in the Civil Court of the City of New York, New York County, and granted the cross motion of the defendants Rosolino Mangano and Sam Mangano individually and d/b/a Houston Realty No. 2, LLC, and d/b/a Famous Original Ray’s Pizza, and B.M. Group, Inc., to dismiss the complaint insofar as asserted against them for failure to state a cause of action.
Ordered that the order is affirmed, with costs.
The Supreme Court properly determined that the complaint failed to state a cause of action to recover damages for fraud (see, CPLR 3016 [b]; Fitzpatrick Constr. Corp. v County of Suffolk, 138 AD2d 446). The appellant’s remaining contentions are without merit. Santucci, J. P., Altman, Friedmann and H. Miller, JJ., concur.